


109 HRES 839 IH: Expressing the sense of the House of

U.S. House of Representatives
2006-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 839
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2006
			Mr. Goode (for
			 himself, Mr. Jones of North Carolina,
			 Mr. Paul, Mr. Bartlett of Maryland,
			 Mr. Hostettler,
			 Mr. Deal of Georgia,
			 Mr. Sullivan,
			 Mr. Garrett of New Jersey,
			 Mr. Westmoreland,
			 Mr. Gingrey,
			 Mr. Tancredo,
			 Mr. Rohrabacher,
			 Mr. Price of Georgia,
			 Mr. Feeney,
			 Mr. King of Iowa,
			 Mr. Akin, Mr. Doolittle, Mr.
			 Barrett of South Carolina, Mr.
			 Wamp, Mr. Weldon of
			 Florida, Mrs. Musgrave,
			 Mrs. Myrick,
			 Mr. Culberson,
			 Mr. Marchant,
			 Mr. Sam Johnson of Texas,
			 Mr. Pitts,
			 Ms. Foxx, Mr. Burton of Indiana,
			 Mr. Carter, and
			 Mr. Keller) submitted the following
			 resolution; which was referred to the Committee on Homeland
			 Security
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that officers of the Department of Homeland Security should not
		  undermine the efforts of citizen groups such as the Minuteman Project to
		  preserve the integrity of the borders of the United States and protect the
		  Nation from intrusion.
	
	
		Whereas a primary duty of the Federal Government is to
			 secure the homeland and ensure the safety of citizens and lawful residents of
			 the United States;
		Whereas the porous nature of the Nation’s borders is a
			 threat to national security and allows for a massive influx of illegal aliens
			 on a daily basis;
		Whereas if it is possible for illegal aliens to enter and
			 remain in the United States with impunity, it is also possible for terrorists
			 to enter and remain in the United States while planning, rehearsing, and
			 carrying out terrorist attacks;
		Whereas the failure to control and prevent illegal
			 immigration into the United States increases the likelihood that terrorists
			 will succeed in launching catastrophic attacks on United States soil;
		Whereas news outlets reported that officials of the
			 Customs and Border Protection division of the Department of Homeland Security
			 alerted Mexican officials as to the location of individuals who participate in
			 the Minuteman Project while such individuals were conducting surveillance on
			 the southern border of the United States;
		Whereas some officials of the Department of Homeland
			 Security have stated that the action taken to alert Mexican officials as to the
			 location of such individuals was not an authorized course of action; and
		Whereas individuals participating in the Minuteman Project
			 are performing a valuable function by helping the Border Patrol of the Customs
			 and Border Protection division of the Department of Homeland Security conduct
			 surveillance on the southern border of the United States in an effort to serve
			 and protect the Nation by securing the borders: Now, therefore be it
		
	
		That it is the sense of the House of
			 Representatives that officers of the Department of Homeland Security—
			(1)should not
			 undermine the efforts of citizen groups such as the Minuteman Project to
			 preserve the integrity of the borders of the United States and protect the
			 Nation from intrusion; and
			(2)should not contact
			 Mexican officials about the location of individuals who participate in such
			 citizen groups while such individuals are conducting surveillance on the
			 southern border of the United States.
			
